[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                                                       U.S. COURT OF APPEALS
                   FOR THE ELEVENTH CIRCUIT              ELEVENTH CIRCUIT
                     ________________________               December 7, 2005
                                                          THOMAS K. KAHN
                                                              CLERK
                            No. 05-12071
                        Non-Argument Calendar
                      ________________________

                  D. C. Docket No. 04-02224-CV-JEC-1

ELLIS SAMPSON,


                                                          Plaintiff-Appellant,

                                 versus

FULTON COUNTY JAIL,

                                                         Defendant-Appellee,

FULTON COUNTY SHERIFF,
JACKIE BARRETT,

                                                                  Defendant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________
                          (December 7, 2005)


Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:
      The district court dismissed Ellis Sampson’s civil rights complaint for

failing to respond to the defendants Fed. R. Civ. P. 12(b) motions to dismiss as

required by Northern District of Georgia Local Rule 7.1B. Sampson now appeals

the dismissals. He contends that because he is proceeding pro se, he should have

been informed of Local Rule 7.1.B’s requirements but was not. He therefore asks

that we vacate the district court’s judgment and remand the case for further

proceedings.

      Local Rule 7.1B requires a party opposing a motion to file a response within

ten days after service of the motion. “[F]ailure to file a response shall indicate that

there is no opposition to the motion.” U.S.Dist.Ct.Rules N.D.Ga., Civil Rule 7.1B.

In Magluta v. Samples, 162 F.3d 662 (11th Cir. 1998), we discussed Local Rule

7.1B in the context of the granting of an unoppossed motion to dismiss. We held

that the district court’s dismissal of Magluta’s complaint under the fugitive

disentitlement doctrine was an abuse of discretion, but noted that the court could

have dismissed the complaint under Local Rule 7.1B because Magluta’s attorney

failed to file a response to the defendant’s motion to dismiss. Id. at 664. We

therefore remanded the case to the district court so that the court could determine

whether, in its discretion, dismissal under its rules was appropriate. Id. at 665.

      Magluta, however, was represented by counsel, and we do not always hold



                                           2
pro se litigants to the same standards and attribute to them the same knowledge as

that of a lawyer. See Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th

Cir.1998) ( holding that pro se pleadings are to be liberally construed); Gunn v.

Newsome, 881 F.2d 949, 962 (11th Cir. 1989) (stating that in determining whether

a pro se habeas petitioner abused the writ, “we do not attribute to the pro se

petitioner the knowledge of a lawyer”). In Mitchell v. Inman, 682 F.2d 886 (11th

Cir.1982), this court discussed a local rule requiring a timely response to a motion

to dismiss, noting generally that “it should not serve as a basis for dismissing a pro

se civil rights complaint where, as here, there is nothing to indicate plaintiff was

ever made aware of it prior to dismissal.” Id. at 887.

       Similarly, when discussing Fed. R. Civ. P. 56(c), which requires a party

moving for summary judgment to serve the opposing party at least 10 days prior to

the hearing and gives the opposing party the right to file a responsive pleading, we

stated that:

                      [w]e have recognized the especial care which must
               be exercised when an action is brought alleging denial of
               basic constitutional liberties by an indigent prisoner
               lacking formal legal training. Such parties occupy a
               position significantly different from that occupied by
               litigants represented by counsel. In such cases, as in that
               before us today, a court should be particularly careful to
               ensure proper notice to a pro se litigant, so that any rights
               that such a litigant might have will not be extinguished
               merely through failure to appreciate the subtleties of
               modern motion practice.

                                             3
Griffith v. Wainwright, 772 F.2d 822, 825 (11th Cir.1985) (internal quotations and

citations omitted).

      Relying on Local Rule 7.1B, the district court granted Sheriff Barrett’s

motion to dismiss on March 14, 2005, and Fulton County Jail’s motion to dismiss

on April 1, 2005. There is no indication in the record that Sampson was aware of

Local Rule 7.1B prior to the granting of Barrett’s motion to dismiss. Sampson

knew about the rule, though, prior to the granting of Fulton County Jail’s motion to

dismiss, but failed to file a response to that motion. Given these differing

circumstances, we vacate the court’s dismissal of the complaint against Barrett, and

remand the case as to her for further proceedings. We affirm, however, the

dismissal of the complaint against the Jail.

      AFFIRMED in part; VACATED and REMANDED in part.




                                           4